Exhibit 10.13



FIRST AMENDMENT
TO
ASSET PURCHASE AND CONTRIBUTION AGREEMENT








THIS FIRST AMENDMENT TO ASSET PURCHASE AND CONTRIBUTION AGREEMENT (“First
Amendment”) is made and entered into as of May 2, 2013, by and among Landmark
Apartment Trust of America Holdings, L.P., Elco Landmark Residential Management
LLC, Elco Landmark Residential Holdings LLC and Elco Landmark Residential
Holdings II LLC. All capitalized terms used but not defined herein shall have
the meaning given such term in the Agreement (as defined below).
WHEREAS, the parties hereto entered into that certain Asset Purchase and
Contribution Agreement, dated as of March 13, 2013 (the “Agreement”); and
WHEREAS, the parties hereto desire to extend certain dates in Section 3.04(a) of
the Agreement from (i) March 31, 2013 to May 20, 2013 and (ii) April 1, 2013 to
May 21, 2013, respectively.
NOW, THEREFORE, the parties, for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, intending to be legally bound
hereby, agree as follows:
1.Recitals; Incorporation. The above recitations are true and correct and are
hereby incorporated into this First Amendment by reference.
2.Amendment. The Agreement is hereby amended as follows:
(a)Section 3.04(a) is amended and restated in its entirety to read as follows:
“(a)    ELRH contributes and assigns, and Buyer accepts, the assignment of all
of ELRH’s economic rights in the Timbercreek Rights and Buyer agrees that, from
and after Closing, it shall perform the property management obligations of ELRH
or ELRM thereunder pursuant to and in accordance with the terms of the
Timbercreek Consent and Sub-Manager Agreement. Timbercreek U.S.
Multi-Residential Opportunity Fund #1, an Ontario, Canada limited partnership
(the “Fund”), is in the process of conducting a public offering of its limited
partnership units (the “Offering”). Pursuant to the Timbercreek Operating
Agreement and the Timbercreek Consent, Buyer, or an Affiliate of Buyer, will
earn property management fees for managing the assets acquired, directly or
indirectly, from the proceeds of the Offering (“Gross Subscription Proceeds”)
and other debt or equity financing obtained by the Fund or its affiliates. In
consideration for the contribution of ELRH’s economic rights in the Timbercreek
Rights, Buyer shall deliver to ELRH Restricted Units, if and at the times
hereafter set forth and certified to by Seller, ELRH and ELRH II: (a) at the
Closing, if prior to May 20, 2013, the number of Restricted Units equal to (x)
552,147.24 multiplied by (y) the quotient of (i) the actual Gross Subscription
Proceeds the Fund generated prior to the Closing Date divided by (ii)
$50,000,000; (b) if the Fund generates Gross Subscription Proceeds of at least
Fifty Million Dollars ($50,000,000.00) on or prior to May 20, 2013, 552,147.24
Restricted Units, less the number of Restricted Units delivered pursuant to
subsection (a) above shall be delivered within ten (10) days after written
notice to Buyer such milestone was achieved; (c) if the Fund generates Gross
Subscription Proceeds of at least One Hundred Million Dollars ($100,000,000.00)
on or prior to nine (9) months after the Closing Date, 368,098.16 Restricted
Units shall be delivered within ten (10) days after written notice to Buyer such
milestone was achieved; provided, however, if Gross Subscription Proceeds are
less than $100,000,000 as of the date nine (9) months after the Closing Date,
the Buyer shall deliver to ELRH the number of Restricted Units equal to (x)
368,098.16 multiplied by (y) the quotient of (i) the actual Gross Subscription
Proceeds received by the Fund from May 21, 2013 through such date, divided by
(ii) $50,000,000; and (d) if the Fund generates Gross Subscription Proceeds of
at least One Hundred Fifty Million Dollars ($150,000,000.00) on or prior to the
eighteenth month after the Closing Date, 306,748.47 Restricted Units shall be
delivered within ten (10) days after written notice to Buyer such milestone was
achieved; provided, however, if Gross Subscription Proceeds are less than
$150,000,000 as of the date 18 months after the Closing Date, the Buyer shall
deliver to ELRH the number of Restricted Units equal to (x) 306,748.47
multiplied by (y) the quotient of (i) the actual Gross Subscription Proceeds
received by the Fund from the date nine (9) months after the Closing Date
through the date that is 18 months after the Closing Date, divided by (ii)
$50,000,000.”
3.Continuing Validity. Except as modified by this First Amendment, the Agreement
remains in full force and effect.
[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, each of the undersigned has executed this First Amendment to
Asset Purchase and Contribution Agreement as of the date first written above.




LANDMARK APARTMENT TRUST OF AMERICA HOLDINGS, L.P.


By Landmark Apartment Trust of America, Inc., its
General Partner


By: /s/ Stanley J. Olander    
Name: Stanley J. Olander
Title: Chief Executive Officer


ELCO LANDMARK RESIDENTIAL MANAGEMENT LLC


By: /s/ Joseph G. Lubeck    
Name: Joseph G. Lubeck
Title: President


ELCO LANDMARK RESIDENTIAL HOLDINGS LLC


By: /s/ Joseph G. Lubeck    
Name: Joseph G. Lubeck
Title: President


ELCO LANDMARK RESIDENTIAL HOLDINGS II LLC


By: /s/ Joseph G. Lubeck    
Name: Joseph G. Lubeck
Title: President














 





1



